Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 11, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  159811 & (50)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                SC: 159811
                                                                   COA: 343558
                                                                   Wayne CC: 08-008833-FC
  DERRIUS ALPHONZO HAYNES,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to amend and correct errors is GRANTED. The
  application for leave to appeal the May 9, 2019 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 11, 2019
         s1204
                                                                              Clerk